J-A28016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JUSTIN GAVASTO AND CHERI              :   IN THE SUPERIOR COURT OF
 GAVASTO, INDIVIDUALLY AND AS          :        PENNSYLVANIA
 HUSBAND AND WIFE                      :
                                       :
                   Appellants          :
                                       :
                                       :
              v.                       :
                                       :   No. 1625 WDA 2019
                                       :
 21ST CENTURY INDEMNITY                :
 INSURANCE COMPANY                     :

          Appeal from the Judgment Entered November 21, 2019
    In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): GD 15-013100

 JUSTIN GAVASTO AND CHERI              :   IN THE SUPERIOR COURT OF
 GAVASTO, INDIVIDUALLY AND AS          :        PENNSYLVANIA
 HUSBAND AND WIFE                      :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 21ST CENTURY INDEMNITY                :   No. 1695 WDA 2019
 INSURANCE COMPANY                     :
                                       :
                   Appellant           :

          Appeal from the Judgment Entered November 21, 2019
    In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): GD-15-013100


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                    FILED FEBRUARY 26, 2021

     Justin and Cheri Gavasto, husband and wife (the Gavastos) appeal, and

21st Century Indemnity Insurance Company (21st Century) cross-appeals,
J-A28016-20


from the judgment1 entered against the Gavastos and in favor of 21st Century

in this bad faith action. After thorough review, we affirm the judgment, quash

the cross-appeal, and deny 21st Century’s motion to quash.

                                Facts and Procedural History

       The trial court recounted the factual and procedural background as

follows:

       On September 9, 2013, [Appellant], Justin Gavasto, was a
       passenger in a Port Authority bus when another driver collided
       with it causing [him] to bump his head, as he was bending over
       to tie a shoelace. Symptoms related to the collision were resolved
       by March 14, 2014, and all treatment related thereto ended by
       March 19, 2014.[2]
____________________________________________


1 The Gavastos purport to appeal from the non-jury verdict entered on October
3, 2019 and docketed on October 10, 2019; however, an appeal lies from the
entry of judgment, not the entry of a non-jury verdict. See Johnston the
Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511, 514 (Pa. Super. 1995)
(en banc) (stating entry of judgment is prerequisite to exercise of this Court’s
jurisdiction). On November 15, 2019, we directed the Gavastos to praecipe
to enter judgment to avoid quashal. The Gavastos complied, and judgment
was entered on November 21, 2019. See Pa.R.A.P. 905(a) (appeal treated
as filed after entry of judgment); see also Pa.R.A.P. 903(a) (“notice of appeal
. . . shall be filed within 30 days after entry of the order from which the appeal
is taken.”). We have amended the caption accordingly. Moreover, because
this resolves the issue raised by 21st Century in their motion to quash, we
deny that motion.

2 The Gavastos take issue with several of the factual findings, most
importantly, the resolution of Justin Gavasto’s symptoms and treatment.
However, the facts, including that all necessary treatment ended in March
2014, were determined by the arbitrator in this case. The arbitration was
common law arbitration, and the award is binding. Snyder v. Cross, 791
A.2d 1198, 1201 (Pa. Super. 2002). Arbitration proceedings and their findings
are deemed final for the purposes of collateral estoppel. Dyer v. Travelers,
572 A.2d 762, 764 (Pa. Super. 1990). “It bars relitigation of issues raised, as
well as issues that could have been but were not raised.” Id. Thus, the



                                           -2-
J-A28016-20



       [Justin Gavasto] did collect the driver’s Geico insurance limits of
       $15,000.00, and did not make his underinsurance claim until April
       9, 2015, when, through counsel, he notified [21st Century] by
       phone. [Justin Gavasto] was making his claim under a 21st
       Century policy issued to his brother Phil Gavasto as named
       insured. 21st Century informed [Phil Gavasto] of the underinsured
       claim and was advised that [Justin Gavasto] was not a resident
       relative entitled to coverage under the policy.[3] During the month
       of April, an investigation was conducted and [21st Century] sent
       out a Reservation of Rights Letter informing [Justin Gavasto’s]
       attorney of same. The brothers Gavasto were both interviewed
       and provided evidence in support of denying [Justin Gavasto’s]
       claim and evidence from [Justin Gavasto] in support of coverage.

       By June 25, 2015, the coverage investigation concluded with 21st
       Century’s determination that [Justin Gavasto’s] claim would be
       covered under his brother’s policy. By July 8, 2015, 21st Century
       received a packet of documents from [Justin Gavasto’s] counsel.
       [21st Century] evaluated the claim based upon the information
       obtained from [Justin Gavasto’s] attorney and on July 14, 2015,
       made an offer to [him] of $5,000.00. However, [counsel] was
       also advised that [21st Century] needed proof that the claimed lost
       work was in fact due to the injury and not due to other causes.
       Rather than reply to [21st Century’s request for] materials, [the
       Gavastos] filed this Insurance Bad Faith Claim on July 31, 2015.

       The Complaint was never amended. It cited only low ball offers
       and the investigation as being excessively long to support the Bad

____________________________________________


Gavastos may not relitigate the issue of when necessary treatment ended,
and the arbitrator’s finding that Justin Gavasto’s symptoms resolved by March
2014, and the treatment he undertook several years later was not related to
the 2013 accident, was binding on the trial court.

3 At approximately the same time the Gavastos were claiming they resided in
Phil Gavasto’s home for purposes of obtaining underinsured motorist benefits,
they asserted to the Pennsylvania Department of Welfare that they were
tenants, not residents, in Phil Gavasto’s home, in order to receive public
assistance. N.T., 9/19/19, at 141 (referencing Defense Exhibits K and L).




                                           -3-
J-A28016-20


       Faith Claim.[4] At that point, counsel entered appearances for
       [21st Century] and pleadings and discovery was conducted. In the
       summer of 2016, one correspondence from [the Gavastos’]
       counsel mentioned for the first time a claim [for] loss of
       consortium by [Cheri Gavasto]. However, the claim was never
       included in the Bad Faith complaint.

       While this claim was in litigation, the underlying claim was agreed
       to be decided by Arbitration binding before Harry Paras on March
       31, 2018. Prior to the hearing, [21st Century] made additional
       offers of $12,500.00 and $30,000.00, to which [the Gavastos] did
       not respond. [The Gavastos] remained at their demand of the
       policy limits of $100,000.00 until the time of the hearing.

       The claim ended in an award in their favor, but it was not far above
       the final offer of $30,000.00.

Trial Court Opinion, 1/17/20, at 1-2 (record citations omitted).

       The arbitration took place on March 1, 2018. While it ended with an

award in favor of the Gavastos, the arbitrator expressed doubts about the

validity of their claim.      Arbitrator’s Decision and Award, 3/01/18, at 1-8.

Specifically, the arbitrator noted the contradiction between Justin Gavasto’s

contemporaneous statements to medical personnel that his symptoms had

resolved by October 4, 2013, and his later claims that the symptoms never

resolved and got worse, causing him to seek additional medical treatment in


____________________________________________


4 While the complaint names both Gavastos as plaintiffs, except to note that
the two are married, none of the factual allegations mention Cheri Gavasto.
Complaint, 7/31/15, at unnumbered pages 1-3. There are two counts, breach
of contract and bad faith. Id. at unnumbered pages 3-5. The breach of
contract claim only references Justin Gavasto. Id. at unnumbered pages 3-
4. The bad faith claim only mentions the failure to fairly investigate and the
low settlement offer. Id. at 4-5. The complaint contains no separate cause
of action for loss of consortium, and the phrase “loss of consortium” is never
mentioned. Id. at 1-5.

                                           -4-
J-A28016-20


2016. Id. at 2-3. The arbitrator also pointed out Justin Gavasto’s claim that

he was unable to work was at odds with his employment history during the

same period. Id. at 3.

      The arbitrator further addressed difficulties with the Gavastos’ loss of

consortium claim, stating that the complaint “did not specifically mention

consortium” and it “should have been set forth in more specific detail in the

[c]omplaint.” Id. at 5. Nonetheless, the arbitrator awarded damages for loss

of consortium because the caption of the complaint listed both Gavastos and

the policy provided for such claim.    The record does not indicate how the

arbitrator arrived at the $15,000 figure.

      The arbitrator continued to convey misgivings, stating:

      the evidence presented raises credibility concerns. How did Mr.
      and Mrs. Gavasto live with no income and then later upon only
      Cheri Gavasto’s Disability benefit of $700.00 per month? Their
      monthly rent itself was $650.00.         Although [the Gavastos]
      testified to borrowing $10,000.00 from Cheri’s parents, this
      income would hardly be sufficient to cover living expenses for
      several years’ time. Neither Mr. nor Mrs. Gavasto ever provided
      an explanation as to how they managed to live with little to no
      income and then only upon Mrs. Gavasto’s Social Security
      Disability benefit for all of this time.

Id. at 6.     The arbitrator also raised questions about Justin Gavasto’s

employability, noting he worked for a time for a temporary agency which could

have placed him in jobs which were not impacted by his alleged symptoms.

Id.   The arbitrator pointed out that none of Justin Gavasto’s treating

physicians ever found him to be disabled or partially disabled, and they based




                                      -5-
J-A28016-20


their reports regarding his inability to work on his self-reported symptoms

rather than objective medical evidence. Id.

      The arbitrator described Justin Gavasto’s work history prior to the

accident as “spotty.” Id. at 7. He acknowledged Mr. Gavasto’s history of

working “under the table,” and concluded that “his submitted ‘proof of income’

for years 2015, 2016, 2017, and 2018 is not real proof of income at all.” Id.

The arbitrator questioned the reliability of the wage loss summary submitted

by Justin Gavasto, reiterating, “[g]iven that it would be difficult to live on

$700.00 per month, a question arises as to whether Mr. Gavasto was earning

more than the amounts set forth as ‘cash work’ on the wage loss summary.”

Id. He noted that Mr. Gavasto chose not to have his cash employer testify or

provide any affidavit from his employer[s] as to his wages. He stated, “[t]he

phrase ‘working under the table’ implies that one is not fully accounting for

income to the IRS. The Claimant’s flippant use of that term during the hearing

casts him in an unfavorable light.” Id.

      Ultimately, the arbitrator concluded the evidence demonstrated that

Justin Gavasto was injured in an accident, needed post-accident medical

treatment, and could not work for a short period of time afterward. Id. at 4,

8. While the arbitrator awarded Justin Gavasto $21,905.00 for lost wages and

$35,000 for pain and suffering, this Court is again unable to determine the

bases for these figures. Id. at 8.

      The trial court summarized the post-arbitration proceedings as follows:


                                     -6-
J-A28016-20


       On the day of the trial [in the instant matter, September 19,
       2019], th[e trial c]ourt learned that [the Gavastos’] counsel
       claimed damages in the Bad Faith claim for failure to consider a
       loss of consortium claim by Cheri Gavasto, in addition to the
       pleaded claims of delay in the coverage investigation and low ball
       offers.

       Because loss of consortium was never pled as a basis of [21st
       Century’s] alleged Bad Faith in processing the underinsurance
       claim, it was not considered during trial.        Further, neither
       [Gavasto] appeared at the trial to support any of the claims. [The
       Gavastos’] counsel selected witnesses associated with [21st
       Century] in an attempt to prove [it] improperly handled the claim
       in such a way that it violated Pennsylvania’s Insurance Bad Faith
       Statute. Th[e trial c]ourt found that the evidence provided at trial
       did not meet [the Gavastos’] burden of proof by clear and
       convincing evidence.

Trial Ct. Op. at 2-3.

       On October 3, 2019, the trial court entered a verdict in favor of 21 st

Century. Both parties filed post-trial motions, which the trial court denied.

This timely appeal and cross-appeal followed.5

                                          Issues

       On appeal, the Gavastos raise five issues6:

       1.     Did this Honorable Court [sic] err in finding in favor of [21st
       Century] when there was not competent evidence presented at
       trial to support the Court’s determination that [21st Century’s]
       conduct in making low ball offers of settlement of the UIM claim
       and forcing [the Gavastos] to litigate to receive the benefits due
____________________________________________


5 All parties have complied with Pennsylvania Rule of Appellate Procedure
1925.

6 The wording of these issues is confusing, and the Gavastos appear to be
attempting to shift the burden of proof to 21st Century. As the plaintiffs, it
was their burden to provide “competent evidence” that 21st Century acted in
bad faith.

                                           -7-
J-A28016-20


     under the insurance policy was not clear and convincing evidence
     of Bad Faith?

     2.    Did this Honorable Court [sic] err in finding in favor of 21st
     Century when there was not competent evidence presented at trial
     that resulted to support the Court’s determination that [21st
     Century’s] conduct in failing to evaluate information provided by
     [the Gavastos] regarding the nature and extent of injury as well
     as wage loss for a period of over two (2) years was not clear and
     convincing evidence of Bad Faith?

     3.     Did this Honorable Court [sic] err in finding in favor of [21st
     Century] when there was not competent evidence presented at
     trial that resulted to support the Court’s determination that [21st
     Century’s] conduct in the handling of the loss of consortium claim
     was not clear and convincing evidence of Bad Faith?

     4.     Did this Honorable Court [sic] err in finding in favor [21st
     Century] when there was not competent evidence presented at
     trial that resulted to support the Court’s determination [21st
     Century’s] conduct in their failure to comply with Pennsylvania’s
     Consumer Protection and Insurance Laws was not clear and
     convincing evidence of Bad Faith?

     5.     Did this Honorable Court [sic] err in finding in favor of [21st
     Century] when there was not competent evidence presented at
     trial that resulted to support the Court’s determination that the
     uncontroverted testimony and expert report presented at trial by
     [the Gavastos’] expert, Gary Vanasdale, was credible and
     convincing evidence as to determine that the conduct of [21st
     Century] in handling [the Gavastos’] UIM claims was not clear and
     convincing evidence of Bad Faith?

The Gavastos’ Brief at 4-5.

     On cross-appeal, 21st Century also raises five issues:

     1.    Did the trial court commit an error of law in qualifying the
     Gavastos’ bad faith expert, Gary Vanasdale, to testify as an expert
     on 21st Century’s claims handling practices, where Mr. Vanasdale
     admitted in voir dire that he was unfamiliar with 21st Century’s
     claims handling practices in automobile insurance claims?




                                     -8-
J-A28016-20


      2.    Did the trial court commit an error of law in denying 21st
      Century’s Motion to Strike the testimony of the Gavastos’ bad faith
      expert, Gary Vanasdale, and in admitting into evidence his expert
      report, where his testimony and report were premised on facts not
      in evidence and on inadmissible hearsay evidence, particularly
      since no showing was made that this hearsay was of a type that
      an expert on insurance claims handling practices would
      reasonably rely upon?

      3.    Did the trial court commit an error of law in admitting into
      evidence the Gavastos’ Trial Exhibits 22 and 23 without
      authentication and without redaction of inadmissible hearsay?

      4.     Did the trial court abuse its discretion in denying 21st
      Century’s Motion for Compulsory Nonsuit, where the Plaintiffs,
      Justin Gavasto and Cheri Gavasto, did not appear for trial and no
      satisfactory excuse was offered for their failure to testify live or
      by deposition?

      5.    Did the trial court commit an error of law in granting the
      Gavastos’ Motion in Limine to Preclude 21st Century from offering
      testimony, evidence, or references as to statements made by the
      Gavastos regarding the bases/grounds of their bad faith claim
      against 21st Century, including the Gavastos’ contentions as to
      how 21st Century acted in bad faith?

21st Century’s Brief at 7-8.

                                   Discussion

      At the outset, we recognize:

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are supported
      by competent evidence and whether the trial court committed
      error in any application of the law. The findings of fact of the trial
      judge must be given the same weight and effect on appeal as the
      verdict of a jury. We consider the evidence in a light most
      favorable to the verdict winner. We will reverse the trial court
      only if its findings of fact are not supported by competent evidence
      in the record or if its findings are premised on an error of law.
      However, [where] the issue . . . concerns a question of law, our
      scope of review is plenary.


                                      -9-
J-A28016-20


Metro Real Estate Investment, LLC v. Bembry, 207 A.3d 336, 339 (Pa.

Super. 2019) (citations omitted). Further, the “credibility of witnesses is an

issue to be determined by the trier of fact.      On appeal, this Court will not

revisit the trial court’s determinations regarding the credibility of the parties.”

Garwood v. Ameriprise Financial, Inc., 240 A.3d 945, 948 (Pa. Super.

2020) (citations omitted).

      “Bad faith” has been defined as “any frivolous or unfounded refusal to

pay proceeds of a policy.” Terletsky v. Prudential Property and Cas. Ins.

Co., 649 A.2d 680, 688 (Pa. Super. 1994).          The Pennsylvania legislature

created a statutory remedy for an insurer’s bad faith in acting upon an

insured’s claim. See 42 Pa.C.S.A. § 8371.3. In Rancosky v. Wash. Nat'l

Ins. Co., 170 A.3d 364 (Pa. 2017), the Pennsylvania Supreme Court held:

      [T]o prevail in a bad faith insurance claim pursuant to Section
      8371, a plaintiff must demonstrate, by clear and convincing
      evidence, (1) that the insurer did not have a reasonable basis for
      denying benefits under the policy and (2) that the insurer knew or
      recklessly disregarded its lack of a reasonable basis in denying the
      claim. We further hold that proof of the insurer’s subjective
      motive of self-interest or ill-will, while perhaps probative of the
      second prong of the above test, is not a necessary prerequisite to
      succeeding in a bad faith claim. Rather, proof of the insurer’s
      knowledge or reckless disregard for its lack of reasonable basis in
      denying the claim is sufficient for demonstrating bad faith under
      the second prong.

Rancosky, supra at 377. An insurer may also be found liable for bad faith

conduct if the insurer has violated the Unfair Insurance Practices Act by failing

to properly investigate the claim or not negotiating in good faith.           See




                                      - 10 -
J-A28016-20


O'Donnell ex. rel. Mitro v. Allstate Ins. Co., 734 A.2d 901, 906 (Pa. Super.

1999).

Gavastos’ Appeal and Issues

      In their first issue, the Gavastos argue, “making low ball offers of

settlement is bad faith.” The Gavastos’ Brief at 14 (unnecessary capitalization

omitted).   The Gavastos rely on this Court’s decision in Bonenberger v.

Nationwide Mutual Insurance Company, 791 A.2d 378, 379 (Pa. Super.

2002); however, Bonenberger is inapposite.

      In Bonenberger, the insurance company appealed from the trial

court’s finding that it acted in bad faith. Bonenberger, supra at 379. While

this Court affirmed, we did so based upon our narrow standard of review,

finding that we had no basis to overturn the trial court’s finding that the

insurance company representatives were not credible.           Id. at 380-81.

Moreover, we highlighted the trial court’s finding that, despite questioning the

validity of the insured’s medical records, the insurance company failed to

conduct an independent medical examination — which is not the case in the

Gavastos’ action — and found that the insurance company’s overall philosophy

“encourag[ed] unethical and unprofessional practices.” Id. at 380; see id. at

380-81. Unlike the Gavastos’ case, the insureds in Bonenberger waited until

prolonged negotiations failed, and after the arbitrator’s award, before filing a

bad faith claim. Id. The Gavastos’ reliance on Bonenberger is misplaced.




                                     - 11 -
J-A28016-20


      As noted by the trial court, the Gavastos filed their bad faith action less

than four months after their initial claim, which was also less than two months

after the completion of the coverage investigation, and immediately after the

insurance company made what was a low, but not final, offer, as 21st Century

also requested further documentation in support of Justin Gavasto’s claim of

lost wages — which the Gavastos never supplied. See Trial Ct. Op. at 2, 4.

      Further, the Gavastos improperly cast their entire argument in the light

most favorable to them, rather than 21st Century as the verdict winner. They

ignore their failure to appear, let alone testify at trial. Id. at 4. Again, this

was not the case in Bonenburger.

      Lastly, the Gavastos rely on the arbitrator’s figures to support their claim

of 21st Century’s “low ball” offer. As discussed above, the arbitrator explained

why he did not find the Gavastos credible, and why he found both their medical

and wage evidence unreliable; however, the arbitrator failed to explain his

basis for awarding damages, other than there was no dispute that Justin

Gavasto suffered a covered injury, was treated for symptoms, and was

temporarily unable to work. Arbitrator’s Decision and Award at 1-8. The fact

that the arbitrator awarded damages which were less than those sought by

the Gavastos, but more than what 21st Century offered does not support a

finding that 21st Century acted in bad faith.




                                     - 12 -
J-A28016-20


      In sum, the Gavastos have not presented a cogent legal argument, and

essentially reargue their case on appeal. With regard to the weight of the

evidence,

      our scope of review . . . is very limited. We will respect the trial
      court’s findings with regard to credibility and weight of the
      evidence unless it can be shown that the lower court’s
      determination was manifestly erroneous, arbitrary and capricious
      or flagrantly contrary to the evidence.

Hollock v. Erie Ins. Exch., 842 A.2d 409, 417 (Pa. Super. 2004) (en banc).

      For the above reasons, the Gavastos’ first issue does not merit relief.

      In their second issue, the Gavastos inartfully assert 21st Century’s “bad

faith for failure to evaluate information provided by [them] regarding nature

and extent of injury as well as wage loss is bad faith.” The Gavastos’ Brief at

16 (unnecessary capitalization omitted).

      The Gavastos argument is scattershot, unsupported by legal authority

and undeveloped. The Gavastos’ Brief at 16-19. Again, they project the facts

in the light most favorable to themselves, and appear to ask that we reweigh

the evidence. We have explained:

      The Rules of Appellate Procedure state unequivocally that each
      question an appellant raises is to be supported by discussion and
      analysis of pertinent authority. Appellate arguments which fail to
      adhere to these rules may be considered waived, and arguments
      which are not appropriately developed are waived. Arguments not
      appropriately developed include those where the party has failed
      to cite any authority in support of a contention. This Court will not
      act as counsel and will not develop arguments on behalf of an
      appellant. Moreover, we observe that the Commonwealth Court,
      our sister appellate court, has aptly noted that [m]ere issue
      spotting without analysis or legal citation to support an assertion
      precludes our appellate review of [a] matter.

                                     - 13 -
J-A28016-20



Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (citations

and quotation marks omitted).

       While the Gavastos complain that 21st Century failed to properly

evaluate certain medical and wage evidence they provided, they do not specify

the evidence, explain its relevance, or state where it is in the record.7 The

Gavastos’ Brief at 16-19. The certified record, including transcripts, is nearly

6000 pages.        While we have undertaken careful review, it is not our

responsibility to comb through the record seeking the factual underpinnings

of a claim. Commonwealth v. Mulholland, 702 A.2d 1027, 1034 n.5 (Pa.

Super. 1997) (“In a record containing thousands of pages, this court will not

search every page to substantiate a party’s incomplete argument”).           The

Gavastos’ second issue is waived.

       In their third issue, the Gavastos contend the trial court “failed to look

at the Complaint which was filed,” and thus erred in concluding the loss of

consortium issue was not before it. The Gavastos’ Brief at 21.

       We turn to whether the Gavastos have preserved this issue for appeal.

See, e.g., Tucker v. R.M. Tours, 939 A.2d 343, 346 (Pa. Super. 2007)

(explaining “[t]he fact [a]ppellants filed a timely [court-ordered] Pa.R.A.P.

1925(b) statement does not automatically equate with issue preservation.”).


____________________________________________


7  Instead, the Gavastos cite the testimony of 21 st Century insurance
investigator Tina Dean, who does not describe with any particularity the
evidence they reference. The Gavastos’ Brief at 16-19.

                                          - 14 -
J-A28016-20


      Pa.R.A.P. 1925(b) provides that a judge entering an order giving
      rise to a notice of appeal “may enter an order directing the
      appellant to file of record in the trial court and serve on the judge
      a concise statement of the errors complained of on appeal [ ].”
      Rule 1925 also states that “[i]ssues not included in the
      Statement and/or not raised in accordance with the
      provisions of this paragraph (b)(4) are waived.” Pa.R.A.P.
      1925(b)(4)(vii). In Commonwealth v. Lord, 553 Pa. 415, 719
      A.2d 306 (1998), our Supreme Court held that “from this date
      forward, in order to preserve their claims for appellate review,
      [a]ppellants must comply whenever the trial court orders them to
      file a Statement of Matters Complained of on Appeal pursuant to
      Rule 1925. Any issues not raised in a 1925(b) statement will be
      deemed waived.” Lord, 719 A.2d at 309. This Court has held
      that “[o]ur Supreme Court intended the holding in Lord to operate
      as a bright-line rule, such that ‘failure to comply with the minimal
      requirements of Pa.R.A.P. 1925(b) will result in automatic
      waiver of the issues raised.’” Greater Erie Indus. Dev. Corp.
      v. Presque Isle Downs, Inc., 2014 PA Super 50, 88 A.3d 222,
      224 (Pa. Super. 2014) (en banc) (emphasis in original).

U.S. Bank, N.A. v. Hua, 193 A.3d 994, 996-97 (Pa. Super. 2018) (some

citations omitted, emphasis added); see also Greater Erie Indus. Dev.

Corp., 88 A.3d at 224 (“it is no longer within this Court’s discretion to ignore

the internal deficiencies of Rule 1925(b) statements.”).

      In addition,

      Rule 1925 is a crucial component of the appellate process because
      it allows the trial court to identify and focus on those issues the
      parties plan to raise on appeal. This Court has further explained
      that a Concise Statement which is too vague to allow the court to
      identify the issues raised on appeal is the functional equivalent to
      no Concise Statement at all.

Tucker, 939 A.2d at 346 (citations and quotation marks omitted).

      In their Rule 1925(b) statement, the Gavastos phrased this issue as

whether the trial court erred, “where the evidence presented at trial should


                                     - 15 -
J-A28016-20


have resulted in the Court determining that [21st Century’s] conduct in the

handling of the loss of consortium claim was Bad Faith[.]” Concise Statement

of Matters Complained of on Appeal, 12/3/19, at unnumbered page 2. The

trial court could not divine from this vague and conclusory sentence that the

Gavastos were challenging the finding that they had not properly pled the

claim, and thus the court did not address it in his opinion. 8 See generally,

Trial Ct. Op. at 1-6. Thus, we find waiver of the Gavastos’ third issue.9

       In their fourth issue, the Gavastos assert 21st Century’s “bad faith for

failure to comply with Pennsylvania’s consumer protection laws.”            The

Gavastos’ Brief at 22. Once again, we must decide if this issue is before us,



____________________________________________


8 The reason for the trial court to order, and the appellant to file, a Rule
1925(b) statement, is to afford the trial court the opportunity to explain its
ruling and correct any error. See Tucker, 939 A.2d at 346.

9 Even if not waived, the claim is meritless. The Pennsylvania Rules of Civil
Procedure provide that, “[t]he material facts on which a cause of action or
defense is based shall be stated in a concise and summary form.” Pa.R.Civ.P.
1019(a). Further, “[t]he plaintiff may state in the complaint more than one
cause of action cognizable in a civil action against the same defendant. Each
cause of action and any special damage related thereto shall be stated
in a separate count containing a demand for relief.” Pa.R.Civ.P. 1020(a)
(emphasis added). As discussed above, the complaint does not contain a
cause of action for loss of consortium, and in fact never mentions the phrase.
The Gavastos claim 21st Century and the trial court should have intuited from
the sentence, “[21st Century] had a duty to timely and fairly investigate the
Underinsured Motorist claim submitted by the Plaintiffs, yet failed to do so,”
that they were raising a loss of consortium claim because they used the plural,
“plaintiffs.” The Gavastos’ Brief at 21 (emphasis added). It was the Gavastos’
responsibility to specifically assert a loss of consortium claim in their
complaint, and they failed to do so.


                                          - 16 -
J-A28016-20


and reiterate that in their complaint, the Gavastos only raised claims of breach

of contract and bad faith; they never alleged any violation Pennsylvania

consumer law. See Complaint at unnumbered pages 1-5. While it is unclear

from their argument, the Gavastos appear to concede the omission, but claim

that even if they did not make the claim, there was evidence at trial that 21st

Century violated consumer protection laws and the trial court should have

considered this as evidence of bad faith. The Gavastos’ Brief at 22-25.

      Again, the Gavastos disregard the Rules of Appellate Procedure, which

provide:

      Statement of place of raising or preservation of issues.
      Where under the applicable law an issue is not reviewable on
      appeal unless raised or preserved below, the argument must set
      forth, in immediate connection therewith or in a footnote thereto,
      either a specific cross-reference to the page or pages of the
      statement of the case which set forth the information relating
      thereto as required by Pa.R.A.P. 2117(c), or substantially the
      same information.

Pa.R.A.P. 2119(e). The Gavastos have not provided such statement. They

simply state, verbatim: “In the proposed conclusion of the Court was provided

[sic] with the law and the evidence that supported a finding that Appellant

had in fact violated the act.” The Gavastos’ Brief at 22. They continue:

      The Opinion is silent as to the facts that were submitted into
      evidence and also silent as to whether the conduct (evidence) was
      ever considered. The proposed findings of fact and the report and
      testimony of Gary Vanasdale set forth valid and convincing
      evidence that Appellant violated the laws, which provide evidence
      of bad faith conduct.

Id.


                                     - 17 -
J-A28016-20


      The Gavastos’ incoherent argument notwithstanding, we have reviewed

the voluminous record, and have not found the issue raised with the trial court.

For example, the issue is not contained in the Gavastos’ post-trial motion.

Motion for Post-Trial Relief, 10/17/19, at 1-17. “When the words of a rule are

clear and free from all ambiguity, the letter of it is not to be disregarded under

the pretext of pursuing its spirit.”    Pa.R.C.P. 127.   A plain reading of Rule

227.1 is clear and unambiguous – in a case of trial without a jury, a party

must file post-trial motions after the filing of the decision in the case and any

issues not raised in a post-trial motion are waived. Pa.R.C.P. 227.1(b)(2),

(c)(2). This interpretation of Rule 227.1 is well-settled. See, e.g., Chalkeyv.

Roush, 805 A.2d 491, 496 (Pa. 2002); Lane Enterprises, Inc. v. L.B.

Foster Co., 710 A.2d 54 (Pa. 1998); Lenhart v. Cigna Companies, 824

A.2d 1193, 1196 (Pa. Super. 2003). The Gavastos waived their fourth issue.

      The Gavastos state in their fifth issue: “Bad faith expert testimony and

report provided the Court with evidence of bad faith.” The Gavastos’ Brief at

26. The Gavastos’ do not cite pertinent legal authority, cast the facts in the

light most favorable to them, and assail the trial court opinion. See id. at 26-

27. We have stated:

      When an appellant cites no authority supporting an argument, this
      Court is inclined to believe there is none. See Pa. R.A.P. 2119(a)
      and (b) (requiring an appellant to discuss and cite pertinent
      authorities); Commonwealth v. Antidormi, 84 A.3d 736, 754
      (Pa.Super.2014) (finding issue waived because the appellant
      “cited no legal authorities nor developed any meaningful
      analysis”).


                                       - 18 -
J-A28016-20


Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 781 (Pa. Super.

2015).

      Further, to the extent the Gavastos appear to claim the trial court should

have credited their expert’s testimony, we repeat:

      The trial court, as the finder of fact, is free to believe all, part or
      none of the evidence presented. Issues of credibility and conflicts
      in evidence are for the trial court to resolve; this Court is not
      permitted to reexamine the weight and credibility determination
      or substitute our judgment for that of the fact finder.

Davis v. Borough of Montrose, 194 A.3d 597, 605 (Pa. Super. 2018)

(citation omitted). Thus, the Gavastos waived their fifth issue.

21st Century’s Cross-Appeal and Issues

      21st Century raises five issues on cross-appeal. Pennsylvania Rule of

Appellate Procedure 501 states, “[e]xcept where the right of appeal is

enlarged by statute, any party who is aggrieved by an appealable order, or a

fiduciary whose estate or trust is so aggrieved, may appeal therefrom.”

Pa.R.A.P. 501 (emphasis added). We have held:

      for purposes of Pa.R.A.P. 501[a] party is aggrieved when the party
      has been adversely affected by the decision from which the appeal
      is taken. A prevailing party is not aggrieved and therefore, does
      not have standing to appeal an order that has been entered in his
      or her favor. Although a prevailing party may disagree with the
      trial court’s legal reasoning or findings of fact, the prevailing
      party’s interest is not adversely affected by the trial court’s
      ultimate order because the prevailing party was meritorious in the
      proceedings below.

In re Estate of Pendergrass, 26 A.3d 1151, 1154 (Pa. Super. 2011)

(quotation marks and citations omitted). “When one issue in a case is decided



                                      - 19 -
J-A28016-20



against a party, but the party prevails on the other issues and wins the case

in chief, the party cannot claim to have been aggrieved by the decision; he

therefore lacks standing to appeal the single issue decided against him.” Eck

v. Powermatic Houdaille, Div. of Houdaille Industries, Inc., 527 A.2d

1012, 1017 (Pa. Super. 1987) (quotation marks and citations omitted).

     Here, the trial court ultimately found in 21st Century’s favor. Thus, as

the prevailing party, 21st Century lacks standing, and we are compelled to

quash their cross-appeal. See Pendergrass, supra at 1154–55; Eck, supra

at 1017.

                                    Conclusion

     For the reasons discussed above, we deny 21st Century’s motion to

quash the Gavastos’ appeal; quash 21st Century’s cross-appeal; and affirm

the judgment entered against the Gavastos and in favor of 21st Century.

     Judgment affirmed. Cross-appeal quashed. Motion to quash denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/2021




                                   - 20 -